DETAILED ACTION
This is responsive to the application filed 30 November 2021.
Claims 1-19 and 22 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 6 recites the limitation “the at least one audio feature”. It is unclear to which of the plurality of audio features of line 4 (“at least one audio feature of each of the plurality of audio files”) the limitation refers back. 
Claims 11 and 22 recite similar limitations and are likewise rejected. The remaining claims are rejected for depending upon a rejected claim without providing remedy to what ails their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weifeng (CN 105931634A).
Claim 1:
Weifeng discloses a sound quality detection method for homologous audio, comprising: 
acquiring a plurality of audio files to be detected, wherein the plurality of audio files are homologous audio files (“A homologous audio group acquisition module, configured to obtain local audio; for performing homologous detection on the local audio to determine a homologous audio group”, [0015]); 
acquiring at least one audio feature (energy and value) of each of the plurality of audio files by performing feature extraction on the audio file (“Determine the sound quality parameters of the corresponding audio according to the energy and value of the same audio”, [0112]), and generating a correspondence list of each of the plurality of audio files between the at least one audio feature and an audio file identifier (“If the difference of sound quality parameters m(i)-m(j)>u, it is audio One point is added to the sound quality score of i, and one point is subtracted from the sound quality score of audio j”, [0066], note that m(i) is the quality parameter of audio i and m(j) is the quality parameter of audio j); and 
determining, using a sound quality detection model, a sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier, wherein the sound quality detection model is configured to detect sound quality of homologous audio files (“the terminal compares the sound quality of the audio in the audio group of the same source, and obtains a preset threshold value u greater than 0. If the difference of sound quality parameters m(i)-m(j)>u, it is audio One point is added to the sound quality score of i, and one point is subtracted from the sound quality score of audio j”, [0066]).
Claim 2:
Weifeng discloses the method according to claim 1, wherein acquiring the at least one audio feature of each of the plurality of audio files by performing the feature extraction on the audio file comprises: by performing the feature extraction on a first audio file in the plurality of audio files, acquiring at least one of a sampling rate, a bit depth, a bitrate, a maximum value among energy roll-off differences of all frames, a spectral contrast, spectral flatness in time, a mean value of an energy shadow region upon audio energy normalization, a mean value and variance of normalized energy of all frames in time, a peak ratio of envelope amplitudes of all frames, spectral entropy, a spectral centroid, and a spectral height of the first audio file, wherein the first audio file is any one of the plurality of audio files ([0069]).
Claim 3:
Weifeng discloses the method according to claim 1, wherein determining, using the sound quality detection model, the sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier comprises: inputting the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier to the sound quality detection model, and outputting the sound quality score of each of the plurality of audio files by the sound quality detection model ([0066], see also [0063]).
Claim 9:
Weifeng discloses the method according to claim 1, wherein upon determining, using the sound quality detection model, the sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier, the method further comprises: selecting first N audio files in the plurality of audio files ranked in descending order of their sound quality scores, wherein N is a positive integer; and determining the N audio files as first-type audio files and audio files other than the N audio files in the plurality of audio files as second-type audio files ([0065]).
Claim 10:
Weifeng discloses the method according to claim 9, upon determining the N audio files as the first-type audio files and the audio files other than the N audio files in the plurality of audio files as the second-type audio files, the method further comprises: deleting the second-type audio files ([0065]).
Claims 11-13 and 19:
Weifeng discloses a sound quality detection device for homologous audio, comprising: a processor; and a memory configured to store at least one instruction executable by the processor; wherein the processor, when executing the at least one instruction ([0049]), is caused to perform the steps of process claims 1-3 and 9 respectively as shown above.
Claim 22:
Weifeng discloses a non-transitory computer-readable storage medium storing at least one instruction thereon, wherein the at least one instruction, when executed by a processor, causes the processor ([0049]) to perform the steps of process claim 1 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weifeng (CN 105931634A) in view of Dawei (CN 108206027A).
Claim 4:
Weifeng discloses the method according to claim 1, wherein prior to determining, using the sound quality detection model, the sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier, the method further comprises: acquiring a plurality of sets of sample data, wherein each of the plurality of sets of sample data comprises a plurality of sample audio files that are homologous audio files ([0009]), and sample sound quality scores of the plurality of sample audio files ([0012]).
Weifeng does not explicitly disclose acquiring the sound quality detection model by training a to-be-trained sound quality detection model based on the plurality of sets of sample data.
In a similar sound detection system, Dawei discloses acquiring a sound quality detection model by training a to-be-trained sound quality detection model based on plurality of sets of sample data (“The method comprises steps that a test file is inputted to an audio quality training model, and the audio quality training modelis a model acquired through training a sample file; the audio quality training model is utilized to train the test file to acquire the training result; according to the training result, the audio quality of an audio file is determined”, Abstract).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result acquiring Weifeng’s sound quality detection model by training a to-be-trained sound quality detection model based on the plurality of sets of sample data because trained models such as machine learning models provide excellent results in feature detection.
Claim 14:
Weifeng in view of Dawei discloses a sound quality detection device for homologous audio, comprising: a processor; and a memory configured to store at least one instruction executable by the processor; wherein the processor, when executing the at least one instruction (Weifeng, [0049]), is caused to perform the steps of process claim 4 as shown above.

Allowable Subject Matter
Claims 5-8 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, individually or in combination, does not disclose wherein acquiring the plurality of sets of sample data comprises: acquiring a source audio file for any set of sample data in the plurality of sets of sample data; acquiring the plurality of sample audio files by continuously performing lossy transcoding on the source audio file M times, wherein M is a positive integer; determining the sample sound quality score of each of the plurality of sample audio files; and determining the plurality of sample audio files and the sample sound quality scores of the plurality of sample audio files as the any set of sample data; or
wherein prior to determining, using the sound quality detection model, the sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier, the method further comprises: acquiring a plurality of sets of test data, wherein each set of test data comprises a plurality of test audio files that are homologous audio files and sample sound quality scores of the plurality of test audio files; determining, using the sound quality detection model, a test sound quality score of each of the plurality of test audio files in each of the plurality of sets of test data; comparing the test sound quality score of each of the plurality of test audio files in each set of test data with the sample sound quality score; and performing the step of determining, using the sound quality detection model, the sound quality score of each of the plurality of audio files based on the correspondence list of each of the plurality of audio files between the at least one audio feature and the audio file identifier in response to determining, based on a comparison result, that the sound quality detection model meets a sound quality detection condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiyoshige (US PGPub 2017/0223453) discloses in a process, a second audio quality is selected according to a first audio quality. For example a first audio quality determinator  selects the highest quality among selectable first audio qualities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657